 RX WILLIAMSONS LIMITED545RX Williamsons Limited and Retail, Wholesale andDepartment Store Union, Local 1034, AFL-CIO. Case 4-CA-10649June 12, 1981DECISION AND ORDERUpon a charge filed on November 21, 1979, byRetail, Wholesale and Department Store Union,Local 1034, AFL-CIO, herein called the Union,and duly served on RX Williamsons Limited,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 4, issued a complaint onMay 14, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding. Respondent has failed to file ananswer and thus the allegations of the complaintstand uncontroverted.On October 14, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 17,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas failed to file a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.256 NLRB No. 94The complaint and notice of hearing served onRespondent specifically states that, unless ananswer to the complaint is filed by Respondentwithin 10 days from the service thereof, "all of theallegations contained in the Complaint shall bedeemed to be admitted to be true and may be sofound by the Board."To date, neither an answer to the complaint nora response to the Notice To Show Cause has beenfiled by Respondent. No good cause to the con-trary having been shown, the allegations of thecomplaint herein are deemed to be admitted andare so found by the Board. Accordingly, we grantthe General Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Pennsylvania corporation engaged in theretail sale of drugs, cosmetics, stationery, and foodproducts at a retail store located at 16th Street andJ.F.K. Boulevard, Philadelphia, Pennsylvania(herein called the Suburban Station store). Basedupon a projection of its operations since on orabout October 1, 1979, when Respondent com-menced its operations, Respondent, in the courseand conduct of its business, will annually derivegross revenues in excess of $500,000 and will annu-ally purchase goods and materials valued in excessof $250,000 directly from points located outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail, Wholesale and Department Store Union,Local 1034, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All "store employees" of Respondent at theSuburban Station store who work an averageof 15 hours or more per week, excluding storeRX WILLIAMSONS LIMITED 545 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagers, assistant store managers, and Foun-tain managers.Pennsy Drug Corp., a Pennsylvania corporation,operated the Suburban Station store until October1, 1979. Prior to that date, and at all times materialherein, Pennsy Drug Corp. recognized the Unionas the exclusive bargaining representative of theemployees in the above-described unit.On or about October 1, 1979, Respondent tookpossession of and began operating the SuburbanStation store. Since that date Respondent has beenengaged in the same business operations, at thesame location, selling substantially the same prod-ucts, and has had as a majority of its employees, in-dividuals who were previously employees ofPennsy Drug Corp. at the Suburban Station store.Accordingly, we find that by virtue of these oper-ations Respondent has continued as the employingentity and is a successor of Pennsy Drug Corp. Wefurther find that at all times material herein theUnion has been and continues to be the exclusivebargaining representative, within the meaning ofSection 9(a) of the Act, of all of Respondent's em-ployees in the above-described unit at the SuburbanStation store. N.L.R.B. v. Burns International Secu-rity Services, 406 U.S. 272 (1972).Commencing on or about October 15, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 15, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceon or about October 15, 1979, and at all timesthereafter, refused to bargain collectively with theUnion as the exclusive representative of the em-ployees in the appropriate unit, and that, by suchrefusal, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. RX Williamsons Limited is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Retail, Wholesale and Department StoreUnion, Local 1034, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All "store employees" of Respondent at itsSuburban Station store in Philadelphia, Pennsylva-nia, who work an average of 15 hours or more perweek, excluding store managers, assistant storemanagers, and fountain managers, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. At all times material herein, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 15, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- RX WILLIAMSONS LIMITED547lations Board hereby orders that the Respondent,RX Williamsons Limited, its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail, Wholesaleand Department Store Union, Local 1034, AFL-CIO, as the exclusive bargaining representative ofits employees in the following appropriate unit:All "store employees" of RX WilliamsonsLimited at its Suburban Station store in Phila-delphia, Pennsylvania, who work an averageof 15 hours or more per week, excluding storemanagers, assistant store managers, and Foun-tain managers.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Suburban Station store copies ofthe attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 4, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Retail, Wholesale and Department StoreUnion, Local 1034, AFL-CIO, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All "store employees" of RX WilliamsonsLimited at its Suburban Station store inPhiladelphia, Pennsylvania, who work anaverage of 15 hours or more per week, ex-cluding store managers, assistant store man-agers, and Fountain managers.RX WILLIAMSONS LIMITEDRX WILLIAMSONS LIMITED 547